Title: To Thomas Jefferson from Thomas Appleton, 22 June 1825
From: Appleton, Thomas
To: Jefferson, Thomas


 Dr Sir—
Leghorn
22nd June 1825
My last respects to you, were under date of the 4th of may, by the Ship Caroline for New York; by which vessel, I shipp’d for you, and to the care of Jonathan Thompson, Collector for that port, nineteen cases, containing 1400 squares for paving, and twelve cases, containing Tin Whole, and two demi bases for columns—I have now shipp’d on board the Brig Tamworth, James Hamor, Master, for Boston, Tin whole, and two demi capitels, in 24 cases, and to the care of H: Dearborne, Collector for that port.—It was greatly my wish, to have sent them to New York, but the vessel, I had first fix’d to take them, when the captain saw their great size & weight, he, at once refus’d.—I then endeavor’d to put them on board the Brig White-Oak for New York, but as there presented, other freight, in much more convenient cases, he likewise, rejected them.—there thus remain’d no alternative, but the vessel, on which I have now shipp’d them—It may occasion you some days delay in receiving them, and this appears to me, the alone inconvenience.—I have written to Mr Dearborne, who will wait your instructions to forward them to you.—The capitels are pack’d, with most extraordinary care & attention: they are so firmly fix’d inside the cases, with appropriate supports of wood, that it is impossible they should move a hair’s breadth—they might even be rol’d over, like a barrel, if there was necessity, without danger of injury—the price of the cases, may possibly seem high, but when open’d & seen, I think will appear moderate, from the great quantity of wood & iron spikes, employ’d for their security.—The Capitels have been made, with much precision, and I am inclin’d to think, will be found of a superior stile of workmanship, to any in the United States.—Inclos’d, is my account current: but I could not draw a precise balance, as the bill of £675.– Sterling, remitted to Mr Williams of London, is not yet due, of course, the amount has not been remitted to me: the exact sum, must depend on the rate of Exchange in London, or Leghorn: but, I presume, it will produce, about Three thousand dollars. when it shall be receiv’d by me, and I can say the precise balance, you shall be inform’d; and whatever the balance may be, you may remit it to my brother-in-law Thomas Perkins, President of the union insurance, Boston; or in a bill as before, to Samuel Williams of London if you adopt the former mode, it will be necessary to add, whatever, may be, the then rate of exchange on London, as Mr Perkins will charge me an equal sum in remitting it to me, and the balance is due here, and not, in the United States.—Thus, Sir, is terminated your commission, and, I hope to your full satisfaction; there now only remains, to renew the tender of my best services in Italy, on a future occasion, and to offer you the most sincere expressions of my great esteem & respect—Th: Appleton—